COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                       December 22, 2016

        Patricia M. Reyna                               Joe Albert Rivera
        Texas RioGrande Legal Aid                       Law Office of Joe A. Gamez
        1111 N Main Ave.                                1139 West Hildebrand
        San Antonio, TX 78212-4713                      San Antonio, TX 78201
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-16-00351-CV
               Trial Court Case Number:      2015-PC-1902
               Style: In the Estate of Jesus N. Navarro III, Deceased


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                            _____________________________
                                                             Rosa Gonzalez
                                                             Deputy Clerk, Ext. 53855
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 22, 2016

                                     No. 04-16-00351-CV

               IN THE ESTATE OF JESUS N. NAVARRO III, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2015-PC-1902
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       Appellant has requested an extension of time to file an amended brief to January 5, 2017.
This extension of time is granted. NO FURTHER EXTENTIONS OF TIME WILL BE
ALLOWED.
           Appellee’s brief shall be filed within 30 days of the date Appellant’s brief is filed.


                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court